Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 7 have been examined.

Allowable Subject Matter
Claims 1 – 7 are allowed.

The following is an examiner’s statement of reasons for allowance: Schliewert (2016/0311494) discloses a structure for integrating a down tube of an electric bicycle with a battery box similar to the instant invention; however Schliewert, either alone or in combination, neither discloses nor suggests a structure for integrating a down tube of an electric bicycle with a battery box, wherein the downtube includes a hollow straight tubular tube body with a receiving cavity, and the battery box includes a straight tubular box body, wherein a first dimple is provided on an outer side of the straight tubular box body in a concave manner and the first dimple extends along the lengthwise direction of the straight tubular box body, a second dimple is provided on one side of each of the two bearing bases in the concave manner, the two second dimples are connected to two ends of the first dimple in a lengthwise direction of the first dimple through smooth transitions, respectively, to jointly constitute a rotating slot movably matched with an elongated protruding rib formed along the receiving cavity. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618